GOODWYN, Justice.
This is an appeal by the plaintiff below from a judgment of the Circuit Court of Washington County denying recovery in a suit involving the cutting of trees on land claimed by the plaintiff.
We have held that an appeal must be dismissed where the record fails to show the organization of the court as required by Rule 26 of the Supreme Court Rules, Code 1940, Tit. 7, Appendix. This Rule is now Rule 24 of Revised Rules of the Supreme Court, effective June 1, 1955. This appeal is subject to old Rule 26. McPherson v. Stallworth, 262 Ala. 367, 368, 78 So.2d 924; Garrard v. State ex rel. Waid, 260 Ala. 486, 487, 71 So.2d 59; Pensacola, A. & W. R. Co. v. Big Sandy Iron Co., 147 Ala. 274, 41 So. 418. We have no alternative but to dismiss the appeal. It is so ordered.
Appeal dismissed.
LIVINGSTON, C. J., and LAWSON and MERRILL, JJ., concur.